Quinn, Chief Judge
(dissenting):
Before the accused went to see Bell he armed himself with a pistol and extra ammunition. When he accompanied Bell to the parking lot to “get this settled once and for all” he emptied the pistol into Bell, while Bell was patently unarmed and eight to ten feet from him. Then, when Bell fell to the ground, the accused reloaded the pistol and fired several more shots at Bell. At the very least, by accompanying Bell to the parking lot to settle the matter, the accused knew and understood he would engage in mutual combat. In United States v Green, 13 USCMA 545, 550, 33 CMR 77, we said:
“[T]here can be no question that aggressors, those who engage in mutual combat, or any who thus precipitate an altercation, are not entitled to self-defense. . . . [T]he law does not permit accused — under the guise of action in self-defense — to arm himself with a dangerous weapon; deliberately seek out his ‘antagonist’ and renew the encounter; and provoke an altercation with the fore*211seeable consequences that here ensued.” [Emphasis supplied.]
In the Green case, we held that, although the law officer instructed on self-defense, the issue was not reasonably raised by the evidence; as a result, an error in the instructions was not prejudicial to the accused. In my opinion, this case is not distinguishable from Green.
As to the accused’s contention that his in-court testimony was coerced by the allegedly erroneous admission in evidence of his pretrial statement, I agree with the law officer. The accused cannot have it two ways, claiming on the one hand that his testimony should not be considered because it was coerced by an erroneous ruling, and insisting on the other that his testimony is truthful and should be considered in determining his guilt or innocence. In my opinion, Harrison v United States, 392 US 219, 20 L Ed 2d 1047, 88 S Ct 2008 (1968), stands for the principle that coerced testimony cannot be accorded judicial consideration in the assessment of the accused’s guilt or innocence. In that case, the accused’s testimony was presumably truthful, but the Supreme Court held that it could not be accorded judicial consideration because it had been coerced. I find no error in the law officer’s instructions.
I would affirm the decision of the board of review.